Title: To George Washington from James McHenry, 26 October 1798
From: McHenry, James
To: Washington, George

 
(private & confidential) 
My dear General26 Octbr 1798   
I received last night your letter of the 21 st, and also your private and confidential one of the same date. I find the President is extremely guarded in his expressions; but I perceive, at the same time, that he will not refuse himself to any of your recommendations.
I have you will see by my letter of the 16th of Octbr given you the foundation for your answer of the 21st.
Inclosed are copies of the Presidents instructions to me and the letter I wrote to him from Mount Vernon relative to your appointment.
I have long since given orders & often renewed them, to have a copy made out for you, of the Captains & subalterns who served in the revolutionary army. It has not been completed owing to the immense press of business on the office.
The President has neither acknowledged nor answered Mr Wolcotts letter. I suppose he does not intend any direct notice of it.
I reced one hundred dollars in a letter from Miss Custis which discharged my advance for the colours. I mentioned to Nelly the obstructions that prevented the procuring of tassels &c.
Gen. Pinckney is still at N. Ark and has made no answer as yet to my letter with his commission. I cannot however suppose, that he will offer any objections to the rank of the Major Generals after the Message he sent to Hamilton.
Has Hodgdon sent you the return of our military store &c. Yours ever & affectionately

James McHenry

